       Case 6:18-cv-00296-MO     Document 407-17     Filed 02/05/21   Page 1 of 6




             CCO Questionnaire to Assist OHA in Responding to
              FamilyCare’s February 6 Public Records Request

             Please return to OHA by February February 21, 2016

Name of CCO: Trillium

Details regarding the five specific requests for records are attached as Appendix A.
Please answer the following questions (the questions are the same for each request)
Request #1: Tri-County Regional Rate Model, with Columns I, J, and K
unmasked.
a. Is any of this information known only to certain individuals within your CCO
   and used in your CCO business? Yes ☐ No ☒
b. Does this information have actual or potential commercial value? Yes ☐
   No ☒
c. Does this information give its users an opportunity to obtain a business
   advantage over competitors who do not know or use it? Yes ☐ No ☒
d. If “yes” to all three questions:
     i. Is this information patented? Yes ☐ No ☒
    ii. Describe briefly the commercial value or business advantage


Request #2: Base Data Exhibits for all other CCOs.
a. Is any of this information known only to certain individuals within your CCO
   and used in your CCO business? Yes ☒ No ☐
b. Does this information have actual or potential commercial value? Yes ☒
   No ☐
c. Does this information give its users an opportunity to obtain a business
   advantage over competitors who do not know or use it? Yes ☒ No ☐
d. If “yes” to all three questions:
     i. Is this information patented? Yes ☐ No ☒
    ii. Describe briefly the commercial value or business advantage
   The data includes proprietary contractual information. Provider negotiations
   may become more difficult if all of this information is disclosed to provider
   organizations.

Request #3: Comparable Region Rate Models for the other three regions.
                                                                            Exhibit 17
                                                                           Page 1 of 6
                                                                            OHA000251     Exhibit 3
                                                                                       Page 7 of 73
      Case 6:18-cv-00296-MO     Document 407-17     Filed 02/05/21   Page 2 of 6




a. Is any of this information known only to certain individuals within your CCO
   and used in your CCO business? Yes ☐ No ☒
b. Does this information have actual or potential commercial value? Yes ☐
   No ☒
c. Does this information give its users an opportunity to obtain a business
   advantage over competitors who do not know or use it? Yes ☐ No ☒
d. If “yes” to all three questions:
     i. Is this information patented? Yes ☐ No ☐
    ii. Describe briefly the commercial value or business advantage


Request #4: Raw Risk Score data at the regional level for all regions.
a. Is any of this information known only to certain individuals within your CCO
   and used in your CCO business? Yes ☐ No ☒
b. Does this information have actual or potential commercial value? Yes ☐
   No ☒
c. Does this information give its users an opportunity to obtain a business
   advantage over competitors who do not know or use it? Yes ☐ No ☒
d. If “yes” to all three questions:
     i. Is this information patented? Yes ☐ No ☐
    ii. Describe briefly the commercial value or business advantage

Request #5: Data underlying the "2017 Reimbursement Review" identified
in Appendix VIII to the Optumas 2017 Rate Certification and the
reimbursement adjustments made in connection with that policy.
a. Is any of this information known only to certain individuals within your CCO
   and used in your CCO business? Yes ☒ No ☐
b. Does this information have actual or potential commercial value? Yes ☒
   No ☐
c. Does this information give its users an opportunity to obtain a business
   advantage over competitors who do not know or use it? Yes ☒ No ☐
d. If “yes” to all three questions:
     i. Is this information patented? Yes ☐ No ☒
    ii. Describe briefly the commercial value or business advantage
       The data includes proprietary contractual information. Provider
   negotiations may become more difficult if all of this information is disclosed to
   provider organizations.


                                                                           Exhibit 17
                                                                          Page 2 of 6
                                                                           OHA000252      Exhibit 3
                                                                                       Page 8 of 73
      Case 6:18-cv-00296-MO      Document 407-17    Filed 02/05/21   Page 3 of 6




  Appendix A.         FamilyCare’s Five Specific Requests for OHA Records
Request #1: Tri-County Regional Rate Model, with Columns I, J, and K
unmasked.
See Exhibit 1: "OR CY17 Rates — Regional Rate Model (TriCounty)
2016-10-06.xlsb" (enclosed). Columns I, J, and K were masked in the
original model. FamilyCare is seeking the spreadsheet marked as Exhibit 1
with those columns unmasked.

Request #2: Base Data Exhibits for all other CCOs.
FamilyCare seeks the CY2015 Base Data Summary. See Exhibit 2: "OR -
FamilyCare Base Data Exhibits.xlsx" (enclosed). FamilyCare's request is only for
the data on the "BASE DATA SUMMARY" tab.
Request #3: Comparable Region Rate Models for the other three regions.
FamilyCare requests the comparable region rate models for the other three
regions: Northwest, Southwest, and Central/Eastern. FamilyCare requests that
this comparable region data be unmasked, consistent with FamilyCare's Request
No. 1 above.
Request #4: Raw Risk Score data at the regional level for all regions.
See Exhibit 3: "CY17 Rates — FamilyCare Regional Base Data and Risk
Factors.xlsx" (enclosed). The specific column references needed are the columns
related to regional data: Columns D, G, I, K. FamilyCare does not seek any of
the CCO specific data contained within this Exhibit 2.
Request #5: Data underlying the "2017 Reimbursement Review" identified
in Appendix VIII to the Optumas 2017 Rate Certification and the
reimbursement adjustments made in connection with that policy.
See Exhibit 4: "FamilyCare PMPM Summary.xslx" (enclosed). FamilyCare seeks
the documents and data to understand the specific adjustments, and any related
policy decisions, made to FamilyCare's reported costs reflected in this spreadsheet.




                                                                           Exhibit 17
                                                                          Page 3 of 6
                                                                            OHA000253     Exhibit 3
                                                                                       Page 9 of 73
                Case 6:18-cv-00296-MO             Document 407-17         Filed 02/05/21       Page 4 of 6




From:                              Falk Theodore C
Sent:                              Monday, February 27, 2017 3:08 PM
To:                                Taylor David
Subject:                           FW: Request for Disclosure of Public Records ~ attorney client privilege



One more.

Ted Falk
Attorney‐in‐Charge | Health and Human Services Section | General Counsel Division
Today’s phone: 503‐947‐4430 (Salem office)
Phones: 971‐673‐1980 (Portland office); 503‐947‐4430 (Salem office); 503‐931‐0517 (mobile)


From: Busek Rhonda J [mailto:RHONDA.J.BUSEK@dhsoha.state.or.us]
Sent: Monday, February 27, 2017 3:07 PM
To: Stineman Renee; Falk Theodore C; Wahl Jeffrey
Subject: FW: Request for Disclosure of Public Records ~ attorney client privilege

Hi‐ hope you are well! Here you go – thanks!

Rhonda

Rhonda Busek, BS MBA
Provider Services Director
Health Systems
Rhonda.J.Busek@state.or.us
Desk: 503-945-6552




CONFIDENTIALITY NOTICE
This email may contain information that is privileged, confidential, or otherwise exempt
from disclosure under applicable law. If you are not the addressee or it appears from
the context or otherwise that you have received this email in error, please advise me
immediately by reply email, keep the contents confidential, and immediately delete the
message and any attachments from your system.

From: Lindsey Hopper [mailto:Lindsey.Hopper@pacificsource.com]
Sent: Tuesday, February 21, 2017 7:46 AM
To: Busek Rhonda J <RHONDA.J.BUSEK@dhsoha.state.or.us>
Cc: Ken Provencher <ken.provencher@pacificsource.com>; Kristi Kernutt <Kristi.Kernutt@pacificsource.com>; Dan
                                                                                                       Exhibit 17
                                                             1                                        Page 4 of 6
                                                                                                       OHA000285   Exhibit 3
                                                                                                               Page 10 of 73
                Case 6:18-cv-00296-MO            Document 407-17         Filed 02/05/21       Page 5 of 6


Stevens <Dan.Stevens@pacificsource.com>
Subject: RE: Request for Disclosure of Public Records

Hi, Rhonda. We are not claiming trade secrets. If you have any questions, please let us know.

Thanks,
Lindsey



Sent with Good (www.good.com)

From: Busek Rhonda J <rhonda.j.busek@state.or.us>
Sent: Tuesday, February 14, 2017 8:40:48 AM
To: Ken Provencher; Dan Stevens; Lindsey Hopper
Cc: WAHL Jeffrey; Coyner Lori A; Saxton Lynne; Fairbanks Mark R; STINEMAN Renee; Falk Theodore C
(theodore.falk@doj.state.or.us); Chauhan Varsha
Subject: Request for Disclosure of Public Records

Dear CCO Leadership:

Please find attached, a letter and other information related to a request for input on whether specific data you have
submitted to OHA is trade secret. A response is requested by February 21, 2017.

Please let me know if you have any questions.

Thanks! Have a great day!

Rhonda

Rhonda Busek, BS MBA
Provider Services Director
Health Systems
Rhonda.J.Busek@state.or.us
Desk: 503-945-6552




CONFIDENTIALITY NOTICE
This email may contain information that is privileged, confidential, or otherwise exempt
from disclosure under applicable law. If you are not the addressee or it appears from
the context or otherwise that you have received this email in error, please advise me
immediately by reply email, keep the contents confidential, and immediately delete the
message and any attachments from your system.
                                                                                                      Exhibit 17
                                                                                                     Page 5 of 6
                                                            2
                                                                                                      OHA000286      Exhibit 3
                                                                                                                 Page 11 of 73
              Case 6:18-cv-00296-MO       Document 407-17       Filed 02/05/21   Page 6 of 6


This e-mail and any files transmitted with it are confidential and are intended solely for the use of the
individual to whom they are addressed. If you are not the intended recipient or the person responsible
for delivering the e-mail to the intended recipient, be advised that you have received this e-mail in
error and that any use, dissemination, forwarding, printing or copying of this e-mail is strictly
prohibited. If you have received this e-mail in error, please immediately advise the sender by reply e-
mail and delete the e-mail. We appreciate your cooperation.
---------------------------------------------------------------------




                                                                                        Exhibit 17
                                                                                       Page 6 of 6
                                                    3
                                                                                         OHA000287    Exhibit 3
                                                                                                  Page 12 of 73
